THE YONTZ LAW GROUP, PC
BY: Casey K. Yontz SBA #025843
4856 E. Baseline Rd., Suite 104
Mesa Arizona 85206
Phone (480) 355-1377
E-mail: casey@ylglaw.com

Attorney for Debtor(s)

                          In the United States Bankruptcy Court
                                 for the District of Arizona
                                                    )
                                                    )        Chapter 13
                                                    )
In re:                                              )        Case No. 2:19-bk-03306-DPC
                                                    )
Matthew G. Bialach                                  )        CHAPTER 13 PLAN AND
Bernadett Bialach                                   )        APPLICATION FOR PAYMENT
                                                    )        OF ADMINISTRATIVE EXPENSES
                                                    )
                                                    )        X        Original
                                                    )        ☐        Amended
         Debtor(s).                                 )        ☐        First, Second Modified
                                                    )        ☐        Plan payments include post-
                                                    )                 petition mortgage payments
                                                    )        ☐        Flat Fee/Administrative Expense
                                                    )        X        Hourly Fee/Administrative Expense
                                                    )

This Plan1 includes the following (check all that are applicable):
        X A limit on the amount of a secured claim, which may result in a partial payment or no payment to the
secured creditor. See Section (C)(5)(b).
        ☐ Avoidance of a judicial lien or nonpossessory, nonpurchase money security nterest. See Section
(C)(5)(c).
        ☐ Nonstandard Provisions. See Section (H).

Your rights may be affected by this Plan. Your claim may be reduced, modified or eliminated. If you
object to the treatment of your claim as proposed in this Plan or to any provision of this Plan, you must
file a written objection by the deadline set forth below. The Bankruptcy Court may confirm this Plan
without further notice if no objection is filed and the order is approved by the Trustee. See Bankruptcy
Rule 3015 and Local Rule 2084-13.

This Chapter 13 Plan is proposed by the above Debtor.2 The Debtor certifies that the information contained in
this Plan is accurate. A creditor who disagrees with the proposed treatment of its debt in this Plan must timely
file an objection to the Plan and serve copies on the Debtor, Debtor’s attorney (if any), and the Chapter 13

1   “Plan” includes the original plan and any amended or modified plan.
2   If this is a joint case, then “Debtor” means both Debtors.
                                                                                                           Page 1
Local Form 2084-4 (12/17)                       Chapter 13 Plan


    Case 2:19-bk-03306-DPC             Doc 17 Filed 04/21/19 Entered 04/21/19 13:17:56                    Desc
                                       Main Document    Page 1 of 12
Trustee not less than 14 days after the date set for the first meeting of creditors, or any continuation of such
meeting, or 28 days after service of the Plan, whichever is later. See Local Rule 2084-9.

This Plan does not allow claims or alter the need for timely filing any claim. For a creditor to receive a
distribution for an unsecured claim, the creditor must file a proof of claim with the Court.

If confirmed, the Plan will modify the rights and duties of the Debtor and creditors, except secured creditors will
retain their liens until the earlier of payment of the underlying debt or Debtor’s discharge under Code § 1328. 3 If
the case is dismissed or converted to another chapter (for example, Chapter 7) without completion of the Plan,
each lien shall be retained to the extent recognized by applicable nonbankruptcy law.

Pre-petition defaults will be cured using the interest rate set forth in the Plan or Code § 511, if applicable. Any
ongoing obligation will be paid according to the terms of the Plan.

          ☐ This is an Amended or Modified Plan.

          The reason(s) Debtor filed this Amended or Modified Plan: N/A

          Summarize how the Plan varies from the last Plan filed: N/A

(A)       PLAN PAYMENTS AND PROPERTY TO BE SUBMITTED TO THE PLAN.

          Plan payments start on __April 22___, 2019. The Debtor shall pay the Trustee as follows:

                  $1,585.00 each month for month         1   through month 60.

                  Total plan yield will be $95,100.00

                  The proposed plan duration is 60 months. The applicable commitment period is 60 months. See
                  Code Section 1325(b)(4). In addition to the plan payments and, if applicable, mortgage conduit
                  payments, Debtor will submit the following property to the Trustee: NONE


          ☐ Nonstandard Provisions. See Section (H).

(B)       TRUSTEE’S PERCENTAGE FEE.

The Trustee shall collect upon receipt a percentage fee from all plan payments (including mortgage payments)
and property received, not to exceed 10%. See 28 U.S.C. § 586(e).



(C)       ADMINISTRATIVE EXPENSES AND ALL CLAIMS.

          (1)      Adequate protection and Mortgage Conduit Payments.

                   Until the Court confirms the Plan, the Trustee will make adequate protection payments under
                   Section (C)(1)(a) below, mortgage conduit payments under Section (C)(1)(b), if applicable, and
                   pay other sums as ordered by the Court. Other disbursements will be made after the Court

3     “Code” means the United States Bankruptcy Code, 11 U.S.C. § 101 et. seq.
                                                                                                             Page 2
Local Form 2084-4 (12/17)                        Chapter 13 Plan


    Case 2:19-bk-03306-DPC              Doc 17 Filed 04/21/19 Entered 04/21/19 13:17:56                   Desc
                                        Main Document    Page 2 of 12
               confirms the Plan. Unless otherwise provided for in Section (H) below, disbursements by the
               Trustee shall be pro rata within classes and made in the following order:

               (a)    Adequate protection payments to creditors secured by
                      personal property. Code § 1326(a)(1)(C).

                      ☐ None. If “None” is checked, the rest of Section (C)(1)(a) is not
                              to be completed.

                      Pursuant to Local Rule 2084-6, the Trustee is authorized to make monthly pre-
                      confirmation adequate protection payments to a secured creditor without a Court order,
                      provided the claim is properly listed on Schedule D, a secured proof of claim is filed
                      that includes documentation evidencing a perfected security agreement, and the Debtor
                      or creditor sends a letter to the Trustee requesting payment. The Trustee will apply
                      adequate protection payments to the creditor’s secured claim. After confirmation,
                      adequate protection payments will continue until the claim is paid in full, unless the
                      confirmed Plan or a Court order specifies a different treatment. If a creditor disagrees
                      with the amount of the proposed adequate protection payments or the Plan fails to
                      provide for such payments, the creditor may file an objection to confirmation of this
                      Plan and/or file a motion pursuant to Code §§ 362 or 363.

                      ADEQUATE PROTECTION:

                                                 PROPERTY        COLLATERAL       MONTHLY
                                  CREDITOR       DESCRIPTION        VALUE      A.P. AMOUNT
                      Exeter Finance Corp  2014 Volkswagen Jetta    $6,132.00       $61.00
                      Chrysler Capital     2016 Dodge Ram           $24,607.00      $246.00

                      TOTAL ADEQUATE PROTECTION PER MONTH                     $307.00

                      ☐ Nonstandard Provisions. See Section (H).

               (b)    Mortgage Conduit Payments.

                      X None.

                      The Trustee shall disburse Conduit Payments to a Real Property Creditor without regard
                      to whether the Court has confirmed a Plan or the Real Property Creditor has filed a
                      proof of claim. See Section (C)(4)(c) and Local Rule 2084-4.

       (2)     Administrative expenses. See Code § 507(a)(2).

               (a)    Attorney fees.

                      Debtor’s attorney has agreed to:

                      ☐ A flat fee of $     , of which $       was paid before the filing
                       of the case (see Local Rule 2084-3);

                      OR

                                                                                                       Page 3
Local Form 2084-4 (12/17)                 Chapter 13 Plan


  Case 2:19-bk-03306-DPC          Doc 17 Filed 04/21/19 Entered 04/21/19 13:17:56                    Desc
                                  Main Document    Page 3 of 12
                       X File a fee application for payment of a reasonable amount of
                         fees. The estimated amount of fees to be paid by the Trustee,
                         subject to Court order, is $4,500.00, of which $00.00 was paid before the filing of
                                  the case.

               (b)     Additional Services.

                       Counsel for the Debtor has agreed to charge a flat fee for the following additional
                       services provided to the Debtor: None

                       (i) Before Confirmation:
                            ☐ Adversary proceedings $_______.
                            ☐ Lien Avoidance Actions $_______.
                            ☐ Preparing and filing of any motion to sell property $_______.
                            ☐ Other Flat Fees for:
                               Preparation and filing of motion for moratorium $_______.
                               Amendment to Schedule D, E or F: $_______ plus filing fee;
                               Amendment to Schedules I and/or J: $_______;
                               Amendment to Sch A, B or C: $______ per amended schedule.

                       (ii) After Confirmation:
                            ☐ Preparing and filing of Modified Plan $_______.
                            ☐ Responding to motion to dismiss and attendance at hearings $______.
                            ☐ Defending motion for relief from the automatic stay $______.
                            ☐ Adversary proceedings $_______.
                            ☐ Lien Avoidance Actions $_______.
                            ☐ Preparing and filing of any motion to sell property $______.
                            ☐ Other Flat Fees for               $______

                       All other additional services will be billed at the rate of $325.00 per hour for attorney
                       time and $150.00 per hour for paralegal time. Counsel will file and notice a separate fee
                       application detailing the additional fees and costs requested. Counsel will include all
                       time expended in the case in the separate fee application.

               (c)     Other Professional Expenses. NONE

       (3)     Leases and Unexpired Executory Contracts.

               ☐ None. If “None” is checked, the rest of Section (C)(3) is not to be
                       completed.

               Pursuant to Code § 1322(b), the Debtor assumes or rejects the following lease or unexpired
               executory contract. For a lease or executory contract with sums owing, the arrearage will be
               cured by periodic plan payments. Unless the Court orders otherwise, the arrearage amount shall
               be the amount stated in the creditor’s allowed proof of claim.

               (a)     Assumed.


                                                                                                         Page 4
Local Form 2084-4 (12/17)                  Chapter 13 Plan


  Case 2:19-bk-03306-DPC           Doc 17 Filed 04/21/19 Entered 04/21/19 13:17:56                    Desc
                                   Main Document    Page 4 of 12
                       No interest will be paid on the pre-petition arrearage unless otherwise stated in
                       Nonstandard Provisions at Section (H). A creditor identified in this paragraph may mail
                       to the Debtor all correspondence, notices, statements, payment coupons, escrow notices,
                       and default notices concerning any change to the monthly payment or interest rate
                       without such being a violation of the automatic stay.

                                       Property            Estimated             Arrearage
               Creditor                Description         Arrearage Amt. Through Date
               Kin Sin                 Residential Lease          None
               Flex Shopper            Musical Equipment Lease    None
               Snap RTO                Building Equipment Lease   None
               Newfound Rentals        Lease for shed             None
               Why Not Lease It        Building Equipment Lease   None
               Progressive Leasing     Musical Equipment Lease    None


                       ☐ Nonstandard Provisions. See Section (H).

               (b)     Rejected.

               Creditor                         Property Description


                       ☐ Nonstandard Provisions. See Section (H).

       (4)     Creditors with a Security Interest in Real Property.

               X None. If “None” is checked, the rest of Section (C)(4) is not to be
                        completed.

               (a)     Claim Wholly Unsecured.

                       The Debtor considers any real property creditor listed below to have an unsecured claim
                       under Code § 506(a) as senior liens are greater in amount than the value of the real
                       property. Unless disallowed or otherwise ordered, each of the following shall be
                       classified as a wholly unsecured claim under Section (C)(7) below. This provision shall
                       not alter the status of a claim otherwise entitled to be classified as a priority under Code
                       § 507(a)(8).

                                                              Property       Value of         Total Amt of Liens
                                            Creditor          Description    Collateral      with Greater Priority
                                               NONE

               (b)     No Pre-Petition Mortgage Arrears.

                       To the extent there are no pre-petition arrears, regular post-petition mortgage payments
                       shall be paid directly by the Debtor to the secured creditor.
                                                                                                     Post-Petition
                                               Creditor            Property Address           Payments by Debtor
                                        None

                                                                                                            Page 5
Local Form 2084-4 (12/17)                   Chapter 13 Plan


  Case 2:19-bk-03306-DPC            Doc 17 Filed 04/21/19 Entered 04/21/19 13:17:56                      Desc
                                    Main Document    Page 5 of 12
               (c)     Curing of Default and Maintenance of Payments.

                       Prepetition arrearages, including fees and costs, as well as the regular post-petition
                       payments shall be paid through the Plan by the Trustee. No interest will be paid on the
                       prepetition arrearage unless otherwise stated in Nonstandard Provisions. Unless the
                       Court orders otherwise, the arrearage amount shall be the amount stated in the creditor’s
                       allowed proof of claim.

                       A creditor identified in this paragraph may mail the Debtor all correspondence, notices,
                       statements, payment coupons, escrow notices, and default notices concerning any
                       change to the monthly payment or interest rate without violating the automatic stay.

                                                          Current         Estimated    Arrearage Interest Rate,
                         Creditor or Property Property Monthly            Arrearage     Owed      if applicable
                         Servicing Agent     Description Payment         Amt. Owed     Through     (i.e., HOA)

               ☐ Nonstandard Provisions. See Section (H).

       (5)     Claims Secured by Personal Property or a Combination of Real and
               Personal Property.

               If “None” is checked, the rest of Section (C)(5) is not to be
                        completed.

               Claims under paragraphs (a) and (b) that are included in the plan payment will be paid
               concurrently and pro rata.

               (a)     Unmodified Secured Claims.

                       X None. If “None” is checked, the rest of Section (C)(5)(a) is not to
                                be completed.

                       A claim stated in this subparagraph (i.e., 910 claims) will be paid in full under the Plan
                       with interest at the rate stated below, which may vary from the contract interest rate.
                       Unless otherwise ordered, the principal amount to be paid will be as stated in the
                       creditor’s proof of claim. The holder of a claim will retain the lien until the earlier of
                       payment of the underlying debt determined under nonbankruptcy law or discharge under
                       Code § 1328, at which time the lien will terminate and shall be released by the creditor.
                       Federal tax liens shall continue to attach to property excluded from the bankruptcy
                       estate under Code § 541(c)(2) until the Internal Revenue Service is required to release
                       the liens in accordance with nonbankruptcy law.
                                                                                       Estimated Amt. Proposed
                                                                Property                 to be Paid on Interest
                                     Creditor               Description              Secured Claim           Rate


                       ☐ This debt has nonfiling codebtor(s) other than a spouse.
                          Name(s) of other individual(s) liable:
                     Post-petition payments to be made by:       ☐ Trustee; or

                                                                                                          Page 6
Local Form 2084-4 (12/17)                   Chapter 13 Plan


  Case 2:19-bk-03306-DPC           Doc 17 Filed 04/21/19 Entered 04/21/19 13:17:56                     Desc
                                   Main Document    Page 6 of 12
                                                                                 ☐ Nonfiling co-debtor.

                      ☐ Nonstandard Provisions. See Section (H).

               (b)    Modified Secured Claims.

                      ☐ None. If “None” is checked, the rest of Section (C)(5)(b) is not to
                              be completed.

                      Secured creditors listed below shall be paid the amount shown below as the Amount to
                      be Paid on Secured Claim, with such amount paid through the Plan payments. If the
                      Plan proposes to pay a Secured Claim less than the amount asserted in the proof of
                      claim, then the holder of the Secured Claim must file a timely objection to the Plan. If
                      the principal amount of the creditor’s proof of claim is less than the Amount to be Paid
                      on Secured Claim, then only the proof of claim amount will be paid. If a creditor fails to
                      file a secured claim or files a wholly unsecured claim, the debtor may delete the
                      proposed payment of a secured claim in the order confirming plan. The holder of a
                      timely filed secured claim will retain its lien until the earlier of payment of the
                      underlying debt determined under nonbankruptcy law or discharge under Code
                      § 1328, at which time the lien will terminate and shall be released by the creditor. Any
                      proposed adequate protection payments are provided for in Section (C)(1)(a) above.

                                                                                               Value of
                                                                      Collateral & Amount to Proposed
                                        Creditor and             Debt   Valuation   be Paid on Interest
                                       Property Description     Amount Method * Secured Claim     Rate
               Chrysler Capital: 2016 Dodge Ram               $60,400.40                  $60,400.40       4%
               Exeter Finance Corp: 2014 Volkswagen Jetta         $17,558.00              $6,132.00        4%

                      * All values are based upon the Kelly Bluebook private party values where such values
                      are available. If a Kelly Bluebook value is not available, the value is based upon
                      Debtor's best estimate of the value.

                      ☐ Nonstandard Provisions. See Section (H).

               (c)    Lien Avoidance.

                      X None. If “None” is checked, the rest of Section (C)(5)(c) need
                               not be completed.

                      The judicial liens or nonpossessory, nonpurchase money security interests securing the
                      claims listed below impair exemptions to which the debtor(s) would have been entitled
                      under Code
                      § 522(b). Unless ordered otherwise, a judicial lien or security interest securing a claim
                      listed below will be avoided to the extent that it impairs such exemptions upon entry of
                      the order confirming the plan. The amount of the judicial lien or security interest that is
                      avoided will be treated as an unsecured claim in Section (C)(7) to the extent allowed.
                      The amount, if any, of the judicial lien or security interest that is not avoided will be
                      paid in full as a secured claim under the plan. See Code § 522(f) and Bankruptcy Rule
                      4003(d). If more than one lien is to be avoided, provide the information separately for

                                                                                                           Page 7
Local Form 2084-4 (12/17)                  Chapter 13 Plan


  Case 2:19-bk-03306-DPC           Doc 17 Filed 04/21/19 Entered 04/21/19 13:17:56                       Desc
                                   Main Document    Page 7 of 12
                        each lien. All information for the avoidance of the lien(s) must be provided.

                                                                                Information regarding calculation
                                             Information regarding judicial       of lien avoidance and treatment
                                                lien or security interest              of remaining secured claim


        (6)     Priority, Unsecured Claims, Other Than Debtor’s Attorney Fees.

                X None. If “None” is checked, the rest of Section (C)(6) is not to be
                         completed.

                All allowed claims entitled to priority treatment under Code § 507 shall be paid in full, pro rata.

                (a)     Unsecured Domestic Support Obligations.

                        The Debtor shall remain current on such obligations that come due after filing the
                        petition. Unpaid obligations before the petition date are to be cured in the plan
                        payments. The amount to be paid will be adjusted to the creditor’s allowed claim
                        amount, through the claim process. If the holder of a domestic support obligation
                        disagrees with the treatment proposed in this Plan, the holder must file a timely
                        objection.
                                                                                                Estimated
                                                 Creditor              Type of DSO Debt         Arrearage
                                                                                                             None


                (b)     Other unsecured priority claims.

                                                                                                         Estimated
                                                   Creditor               Type of Priority Debt           Amount




                ☐ Nonstandard Provisions. See Section (H).

        (7)     Nonpriority, Unsecured Claims.

                Allowed unsecured, nonpriority claims shall be paid pro rata the balance of payments, if any,
                under the Plan. The amount to be paid or actually paid may differ from the Plan Analysis,
                depending on the Plan confirmation process and claims allowance.

                ☐ Nonstandard Provisions. See Section (H).

(D)     SURRENDERED PROPERTY.

        X None. If “None” is checked, the rest of Section (D) is not to be completed.

        Debtor surrenders the following property to the secured creditor. Upon confirmation of this Plan or
        except as otherwise ordered, bankruptcy stays are lifted as to the collateral to be surrendered. Any claim
                                                                                                             Page 8
Local Form 2084-4 (12/17)                   Chapter 13 Plan


  Case 2:19-bk-03306-DPC             Doc 17 Filed 04/21/19 Entered 04/21/19 13:17:56                      Desc
                                     Main Document    Page 8 of 12
       filed by such creditor shall receive no distribution until the creditor files a claim or an amended proof of
       claim that reflects any deficiency balance remaining on the claim. Should the creditor fail to file an
       amended deficiency claim consistent with this provision, the Trustee need not make any distributions to
       that creditor.

       Creditor                                  Property Description

(E)    VESTING.

       Except as stated in this paragraph, property of the estate shall vest in the Debtor upon confirmation of
       the Plan.

       X The following property shall vest in the Debtor upon Plan completion:


               All wages of the Debtor(s) until the case is completed or dismissed and proceeds from the sale
               of real property until released to the Debtor by the written approval of the Trustee or by Court
               Order.

(F)    TAX RETURNS.

       While the case is pending, the Debtor shall provide to the Trustee a copy of any post-petition tax returns
       within 14 days after filing the return with the tax agency. The Debtor has filed all tax returns for all
       taxable periods during the four-year period ending on the petition date, except: None



(G)    FUNDING SHORTFALL.

       Debtor will cure any funding shortfall before the Plan is deemed completed.



(H)    NONSTANDARD PROVISIONS.

       Any Nonstandard Provision included herein must not be inconsistent with the Code or Local Rules and
       must identify the provision of the Plan being modified, the proposed modification and the justification
       for the modification. Any Nonstandard Provision placed elsewhere in this Plan is void. The Debtor
       submits the following provisions that vary from Section (C) of the Local Plan Form:

       X None. If “None” is checked, the rest of Section (H) is not to be completed.

       ☐ Provide the detail required above.

                                         Nonstandard Provisions



       (A) Plan Payments and Property to be Submitted to the Plan.


                                                                                                             Page 9
Local Form 2084-4 (12/17)                    Chapter 13 Plan


  Case 2:19-bk-03306-DPC             Doc 17 Filed 04/21/19 Entered 04/21/19 13:17:56                      Desc
                                     Main Document    Page 9 of 12
               If at any time before the end of the sixty (60) month period all claims are paid, the plan shall
               terminate and the debtor shall be discharged, provided that the duration of the plan shall not be
               reduced to less than 36 months. If additional property, such as tax refunds or proceeds from the
               sale of Debtors’ property, is submitted to the Trustee, it shall be treated as supplemental
               payment, providing that the duration of the plan shall not be reduced to less than 36 months.

       (C)(1)(a) Adequate protection payments.

               Adequate protection payments shall be duly allowed as a lien and payable to the secured creditor
               in the event of dismissal or conversion of the case, after payment of Trustee's fees and costs,
               simultaneously with administrative expenses and attorney's fees. Adequate protection payments
               shall continue until such time as regular payments under the plan commence or until the secured
               creditor has been fully paid, whichever comes first.

       (C)(4) Claims Secured Solely by Security Interest in Real Property.

               (a)    In a Phoenix case, Debtors will pay all future monthly mortgage
                      payments directly to the First mortgage holder, commencing with the December, 2017
                      payment. In a Tucson case, Debtors will pay all post-petition mortgage payments to the
                      Trustee (the conduit) as part of their monthly plan payment (if required to do so under
                      Judges Marlar and Hollowell's Standing Order on Conduit Mortgage Payments in
                      Tucson Ch. 13 Cases – if the Debtor is (i) in default under the terms of the secured claim
                      as of the petition date, or (ii) becomes in default under the terms of the secured claim
                      after the Chapter 13 filing).

               (b)     Homeowner's insurance and current property taxes will be paid as
                       follows:

                         XX    by the mortgage holder from the impound account OR

                              directly by the Debtor as indicated in Schedule J.

               (c)     In a confirmed case, subject to written approval by the Trustee,
                       Debtor may market and close escrow on their real property without a court order, and
                       may hire real estate professionals to assist in the sale and may pay said professionals out
                       the proceeds of sale.

               (d)     Pursuant to the Arizona Homestead laws, A.R.S. Title 33, Section
                       1101 et seq., in the event that Debtor sells his/her/their personal residence, Debtor’s
                       share of the proceeds from the sale, up to the limits of the law at time of sale, may be
                       used by the Debtor in any manner without further order of the Court upon the Trustee’s
                       written approval. However, the proceeds shall remain property of the Estate until
                       released to the Debtor by the Trustee’s written approval or by Court Order.

               (e) Second Mortgage – Scrape Off. None


       (C)(7) Unsecured Nonpriority Claims.

               Unsecured claims shall be paid the balance of payments under the plan, pro rata. Said amount
               may be increased and or decreased from the amount stated in the Plan should the secured and/or
                                                                                                         Page 10
Local Form 2084-4 (12/17)                   Chapter 13 Plan


  Case 2:19-bk-03306-DPC            Doc 17 Filed 04/21/19 Entered 04/21/19 13:17:56                     Desc
                                    Main Document    Page 10 of 12
                     priority liabilities and/or attorney fees differ from that estimated. Any amounts unpaid shall be
                     discharged.




(I)       PLAN SUMMARY.

If there are discrepancies between the Plan and this Plan Analysis, the provisions of the confirmed Plan control.

          (1) Trustee’s compensation (10% of plan payments) . . . . . . . . . . . $9,510.00
          (2) Administrative expenses (C2) (estimated) . . . . . . . . . . . . . . . . ($4,500.00)
          (3) Leases and Executory Contracts (C3) . . . . . . . . . . . . . . . . . . . N/A
          (4)(a) Conduit Mortgage Payments (C4c) . . . . . . . . . . . . . . . . . . . N/A
          (4)(b) Arrearage Claims Secured Solely by Real Property (C4c) . . . . $0.00
          (5)(a) Claims Secured by Personal Property or Combination of
                  Real & Personal Property (C5) – Unmodified . . . . . . . . . . . . . $74,173.89
          (5)(b) Claims Secured by Personal Property or Combination of
                  Real & Personal Property (C5) - Modified . . . . . . . . . . . . . . . N/A
          (6) Priority Unsecured Claims (C6) . . . . . . . . . . . . . . . . . . . . . . . . $00.00
          (7) Unsecured Nonpriority Claims (C7) . . . . . . . . . . . . . . . . . . . . . $11,416.11
          (8) Total of Plan Payments to Trustee . . . . . . . . . . . . . . . . . . . . . . $95,100.00

(J) SECTION 1325 ANALYSIS.

(1)       Best Interest of Creditors Test:

                     (a) Value of Debtor’s interest in nonexempt property . . . . . . $150.00
                     (b) Plus: Value of property recoverable under
                                     avoidance powers . . . . . . . . . . . . . . . . . . . . . . N/A
                     (c) Less: Estimated Chapter 7 administrative expenses . . . . . $37.50
                     (d) Less: Amount to unsecured priority creditors . . . . . . . . . $00.00
                     (e) Equals: Estimated amount payable to unsecured
                             nonpriority claims if Debtor filed Chapter 7 . . . . . . . . . $112.50

          Paragraph (2) to be completed by debtors whose current monthly income exceeds the state’s median
income.

          (2)        Section 1325(b) Analysis:

                     (a) Monthly disposable income under § 1325(b)(2),
                     Form 122C-2, line 45 Statement of Current Monthly Income . . $0.00
                     (b) Applicable commitment period . . . . . . . . . . . . . . . . . . . x 60
                     (c) Total of Line (2)(a) amount x 60 . . . . . . . . . . . . . . . . . . $0.00

          (3) Estimated Payment to Unsecured, Nonpriority Creditors
          Under the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $11,416.11




                                                                                                                  Page 11
Local Form 2084-4 (12/17)                                  Chapter 13 Plan


      Case 2:19-bk-03306-DPC                    Doc 17 Filed 04/21/19 Entered 04/21/19 13:17:56                   Desc
                                                Main Document    Page 11 of 12
/s/ Matthew G. Bialach                          Dated: April 21, 2019.
Matthew G. Bialach, Debtor



/s/ Bernadett Bialach                           Dated: April 21, 2019.
Bernadett Bialach, Co-Debtor



The Yontz Law Group, P.C.

/s/ Casey K. Yontz

Attorney for Debtor(s)




                                                                                 Page 12
Local Form 2084-4 (12/17)            Chapter 13 Plan


  Case 2:19-bk-03306-DPC       Doc 17 Filed 04/21/19 Entered 04/21/19 13:17:56   Desc
                               Main Document    Page 12 of 12
